NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ANTONIO CABRERA,                            No.   16-71577

                Petitioner,                      Agency No. A073-977-601

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 24, 2019**
                                 Pasadena, California

Before: CALLAHAN, OWENS, and R. NELSON, Circuit Judges.

      Petitioner Jose Antonio Cabrera seeks review of a final administrative order

denying his applications for asylum, withholding of removal, and relief under the

Convention Against Torture (CAT). Cabrera argues that (1) substantial evidence

does not support the immigration judge’s adverse credibility finding; (2)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence does not support the agency’s determination that he is not

entitled to CAT relief; and (3) the immigration judge’s conduct during his removal

proceedings violated his right to due process. We deny the petition for review.

      1.     The immigration judge found Cabrera not to be credible because of

significant inconsistencies in his story with respect to dates and other key events,

and because his in-court testimony included compelling stories that were not

referenced in his asylum application. Substantial evidence supports this finding

because at least some of these inconsistencies and omissions go to the heart of

Cabrera’s claim, which is governed by pre-Real ID Act standards. Zamanov v.

Holder, 649 F.3d 969, 973–74 (9th Cir. 2011); Wang v. INS, 352 F.3d 1250, 1259

(9th Cir. 2003). Without credible testimony, Cabrera’s claims for asylum and

withholding of removal fail. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

      2.     Even without the immigration judge’s adverse credibility finding,

Cabrera failed to establish that it is more likely than not that he would be tortured

if returned to El Salvador. Accordingly, substantial evidence supports the agency’s

denial of CAT relief. Andrade v. Lynch, 798 F.3d 1242, 1245 (9th Cir. 2015).

      3.     Cabrera bases a due process claim on several comments made by the

immigration judge that he contends show bias. But the comments in question

merely show an immigration judge seeking to guide the proceedings in an


                                           2
appropriate and efficient way. Moreover, Cabrera has not shown that any of the

immigration judge’s conduct “affected the outcome of the proceedings.” Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000). We therefore reject Cabrera’s due

process claim. Id.

      The petition for review is DENIED.




                                        3